DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 9/15/21, with respect to claims 1, 4-7 and 10-12 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to communication between a base station and a user equipment. None of the prior art teach or suggest receiving, from the base station, information about a plurality of reference signal port group sets, wherein each of the plurality of reference signal port group sets comprises one or more reference signal port groups, and wherein each of the one or more reference signal port groups comprises a first reference signal port beamformed vertically and a second reference signal port beamformed horizontally; selecting one reference signal port group set among the plurality of reference signal port group sets; based on a specific precoder being applied to the selected reference signal port group set, calculating channel state information (CSI) corresponding to the reference signal port group set; and transmitting, to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
November 18, 2021
/EVA Y PUENTE/                                                                                                                                                 Primary Examiner, Art Unit 2632